DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 05/31/2022 and 04/05/2022 has been entered.

Response to Amendment
            The amendment filed 04/05/2022 has been entered.  Claims 1-9 and 11-20 remain pending in the application.  
The previous objections to Claim 19 are withdrawn in light of Applicant's amendment to Claim 19.  
The previous 35 USC 112 rejections of Claims 11-19 are withdrawn in light of Applicant’s amendment to Claim 11.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a diaphragm directly” separating/between “a pump chamber and a diaphragm drive chamber” (Claims 1, 11 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Currently, the figures show the pump head assembly between the diaphragm and the diaphragm drive chamber (see Applicant’s Figure 6).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the disclosure fails to provide basis for “a diaphragm directly” between/separating “a pump chamber and a diaphragm drive chamber”  (Claims 1, 11 and 20).  (See 112(a-b) rejections below for more discussion.)


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
“Any negative limitation or exclusionary proviso must have basis in the original disclosure” (See MPEP 2173.05(i)).  In this case, the originally disclosure does not provide basis for “a diaphragm directly” between/separating “a pump chamber and a diaphragm drive chamber” (Claims 1, 11 and 20).  Further the figures show the pump head assembly between the diaphragm and the diaphragm drive chamber. 
“Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement” (MPEP 2173.05(i)).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claims 1-20, lines 8, 9 and 11 respectively, recitation of “a diaphragm directly” separating/between “a pump chamber and a diaphragm drive chamber” is not clear in context.  It is unclear how the diaphragm is “directly” separating/between the pump chamber and the diaphragm drive chamber when the pump head assembly is in-between the diaphragm and the diaphragm drive chamber.  For purposes of examination any location will be assumed to be “directly between”.
Claims 11, line 10, recitation of “diaphragm chamber” lacks antecedent basis.  This limitation would be clearer if rewritten as --diaphragm drive chamber--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenmeyr US 6,299,414.


    PNG
    media_image1.png
    611
    415
    media_image1.png
    Greyscale
With respect to Claim 1, Schoenmeyr discloses an electric diaphragm pump (10, see Figures 1 and 5) comprising: a pump head assembly (see insert below, reproduced combination of Figures 1 and 5 as described in Column 4, lines 12-16,“84 may be the same as shaft 42”) in a first housing 12; a motor assembly 80 in a second housing 86/88/90); a fluid sensor 92/86/88; and a leak alert system 94 and/or pump shut-off system (Column 4, lines 12-16), wherein the first housing 12 is coupled (80 attaches to 10 see “84 may be the same as shaft 42”, Column 4, lines 12-16) to the second housing (86/88/90; Column 3, lines 47-53), wherein said pump head assembly (see insert on right) includes a seal 34 comprising a diaphragm (Column 2, line 23) directly separating a pump chamber (see insert on right, hereafter 18, see Figure 2) and a diaphragm drive chamber (see insert on above), wherein fluid (“fluid”, Column 2, line 33) may be pumped through the pump chamber 18, wherein the seal 34 is configured to prevent said fluid from leaking out of the pump chamber (Column 4, lines 10-11), wherein the fluid sensor 92/86/88 is configured to detect a presence of fluid which has leaked outside of the pump chamber (18, Column 4, lines 1-11), wherein the fluid sensor 92/86/88 is located within a cavity (inside the diaphragm drive chamber, see insert above) of the diaphragm drive chamber, and wherein the leak alert system 94 is configured to indicate (Column 4, lines 1-5) that fluid has been detected by the fluid sensor 92/86/88 and wherein the shut-off control system (Column 4, lines 12-16) is configured to stop operation (Column 4, lines 12-16) of the pump based on fluid being detected by the fluid sensor 92/86/88.

With respect to Claim 2, as it depends from Claim 1, Schoenmeyr discloses wherein said fluid sensor 92/86/88 comprises a first probe 92, a second probe 86, and a base 90 supporting (see Figure 5) said first probe 92 and said second probe 86, wherein said first probe 92 and said second probe 86 are spaced apart by an air gap (space between 92 and 86, Column 3, lines 59-67), wherein the presence of fluid across the air gap creates a conductive path (“electrical path”, Column 3, lines 55-67) between the first probe 92 and the second probe 86, and wherein said first probe 92 and said second probe 86 are components of a circuit (“leak detector circuit”, Column 3, line 62) which activates said leak alert system 94 and/or said shut-off control system (Column 4, lines 1-16).

With respect to Claim 3, as it depends from Claim 2, Schoenmeyr discloses said base 90 is shaped to integrate (“to form, coordinate, or blend into a functioning or unified whole”, merriam-webster.com) with the first housing 12 (Column 3, lines 47-58). 

With respect to Claim 5, as it depends from Claim 1, Schoenmeyr discloses the pump (10 see Figures 1 and 5, Column 3, lines 41-55) comprises both the leak alert system 94 and the shut-off control system (Column 4, lines 12-16).

With respect to Claim 6, as it depends from Claim 1, Schoenmeyr discloses the pump head assembly (see insert above) is removable (see construction lines in Figure 1, the head assembly is a separate part) and/or replaceable.

With respect to Claim 7, as it depends from Claim 1, Schoenmeyr discloses the pump (see Figures 1 and 5) comprising said leak alert system 94, wherein said leak alert system 94 is in wired (see wires, not labeled but clearly seen in Figure 5, Column 3, lines 60-67) and/or wireless communication with the fluid sensor 92/86/88.

With respect to Claim 8, as it depends from Claim 1, Schoenmeyr discloses the pump comprising circuitry (“circuit”, Column 4, lines 11-16) for said leak alert system 94 and said leak shut-off control system (Column 4, lines 12-16), wherein said circuitry is located in a third housing (inside left side of 88, see Figure 5) coupled to said second housing (86/88/90), and wherein said leak alert system 94 and said leak shut-off control system (Column 4, lines 12-16) are in electrical communication (Column 3, lines 55-68) with the fluid sensor 92/86/88.

With respect to Claim 9, as it depends from Claim 1, Schoenmeyr discloses diaphragm drive components 38/36 that include a wobble plate (“wobble plate 38”, Column 2, lines 23-24) in driving engagement (Column 2, lines 30-34) with a diaphragm pumping member 32, via an output shaft 84/42 (“84 may be the same as shaft 42”, Column 4, lines 12-16) of the motor assembly 80, the diaphragm pumping member 32 including one or more pistons (Column 2, lines 22-23) which are integral (Column 2, lines 22-23) with the diaphragm 34 (see Figure 1).

With respect to Claim 11, Schoenmeyr discloses an electric diaphragm pump (10, see Figures 1 and 5) comprising: a pump housing (see 12/80 in Figures 1 and 5) comprising a first housing 12 and a second housing 86/88/90; a pump head assembly (see insert above) in the first housing (12 see Figure 1); a motor assembly 80 in the second housing (86/88/90, see Figure 5); a fluid sensor 92/86/88; and a leak alert system 94 and/or pump shut-off system (Column 4, lines 12-16), wherein the first housing 12 is coupled to the second housing (86/88/90; Column 3, lines 47-53), wherein said pump head assembly (see insert above) includes a seal 34 comprising a diaphragm (Column 2, line 23) directly between (see Figure 1 and insert above) a pump chamber (see insert above, hereafter 18, see Figure 2) and a diaphragm drive chamber (see insert above), the pump chamber and diaphragm chamber at least partially defined in the pump head assembly (see Figure 1, and insert above, the pump chamber and the diaphragm drive chamber are on either side of the head assembly, this is identical to Applicant’s Figure 6), wherein the seal 34 is configured to prevent said fluid from leaking out of the pump chamber (Column 4, lines 10-11), wherein the fluid sensor 92/86/88 is configured to detect a presence of fluid which has leaked outside of the pump chamber (18, Column 4, lines 1-11), wherein the fluid sensor 92/86/88 is located in diaphragm drive chamber (see insert above) wherein said fluid sensor 92/86/88 comprises a first probe 92, a second probe 86 supported on a curved surface (O.D. of 90, see Figure 1) of a base 90, the base having the curved surface to integrate (“to form, coordinate, or blend into a functioning or unified whole”, merriam-webster.com) with the pump housing (see 12/80 in Figures 1 and 5), wherein said first probe 92 and said second probe 86 are spaced apart by an air gap (space between 92 and 86, Column 3, lines 59-67), wherein the presence of fluid across the air gap creates a conductive path (“electrical path”, Column 3, lines 55-67) between the first probe 92 and the second probe 86, wherein said first probe 92 and said second probe 86 are components of a circuit (“leak detector circuit”, Column 3, line 62) which activates said leak alert system 94 and/or said shut-off control system (Column 4, lines 1-16), and wherein the leak alert system 94 is configured to indicate (Column 4, lines 1-5) that fluid has been detected by the fluid sensor 92/86/88 and wherein the shut-off control system (Column 4, lines 12-16) is configured to stop operation of the pump (Column 4, lines 12-16) based on fluid being detected by the fluid sensor 92/86/88.

With respect to Claim 12, as it depends from Claim 11, Schoenmeyr discloses the pump housing (see 12/80 in Figures 1 and 5) is cylindrical (see Figures 1 and 5, cylindrical top housing and cylindrical bottom housing) and wherein the base 90 is curved (O.D. of 90 is curved see Figure 5) for integrating with a curvature (O.D. of 12 is curved, i.e. cylindrical) of said pump housing (see 12/80 in Figures 1 and 5) and/or forming a fluid collection zone (the base is “integrating” {“to form, coordinate, or blend into a functioning or unified whole”, merriam-webster.com}, it does not have to form a collection zone because it is an optional limitation, see MPEP 2143.03).

	With respect to Claim 13, as it depends from Claim 11, Schoenmeyr discloses the fluid sensor 92/86/88 is located within a cavity (inside the diaphragm drive chamber, see insert above) of the diaphragm drive chamber (see insert above).

With respect to Claim 14, as it depends from Claim 11, Schoenmeyr discloses the pump (see Figures 1 and 5) has a single diaphragm (see Figure 1 only one diaphragm 34).

With respect to Claim 15, as it depends from Claim 11, Schoenmeyr discloses the pump (10, see Figures 1 and 5) comprises both the leak alert system 94 and the shut-off control system (Column 4, lines 12-16).

With respect to Claim 16, as it depends from Claim 11, Schoenmeyr discloses the pump head assembly (see insert above) is removable (see construction lines in Figure 1, the head assembly is a separate part) and/ or replaceable.

With respect to Claim 17, as it depends from Claim 11, Schoenmeyr discloses the pump 10 comprising said leak alert system 94, wherein said leak alert system 94 is in wired (see wires, not labeled but clearly seen in Figure 5, Column 3, lines 60-67) and/or wireless communication with the fluid sensor 92/86/88.

With respect to Claim 18, as it depends from Claim 11, Schoenmeyr discloses the pump (see Figures 1 and 5) comprising circuitry (“circuit”, Column 4, lines 11-16) for said leak alert system 94 and said leak shut-off control system (Column 4, lines 12-16), wherein said circuitry is located in a third housing (inside left side of 88, see Figure 5) coupled to said second housing 86/88/90, and wherein said leak alert system 94 and said leak shut-off control system (Column 4, lines 12-16) are in electrical communication (Column 3, lines 55-68) with the fluid sensor 92/86/88.

With respect to Claim 19, as it depends from Claim 11, Schoenmeyr discloses diaphragm drive components 38/36 including a wobble plate (“wobble plate 38”, Column 2, lines 23-24) in driving engagement (Column 2, lines 30-34) with a diaphragm pumping member 32 via an output shaft 84/42 (“84 may be the same as shaft 42”, Column 4, lines 12-16) of the motor assembly 80 and wherein said diaphragm pumping member 32 includes one or more pistons (Column 2, lines 22-23) which are integral (Column 2, lines 22-23) with the diaphragm 34 (see Figure 1).

With respect to Claim 20, Schoenmeyr discloses an electric diaphragm pump (10 see Figures 1 and 5) comprising: a pump housing (see 12/80 in Figures 1 and 5) comprising a first housing 12 and a second housing 86/88/90 which is coupled (Column 3, lines 47-53) to the first housing 12; a pump head assembly (not labeled but identified in insert above) in the first housing (12, see Figure 1); a motor assembly 80 in the second housing 86/88/90; a fluid sensor 92/86/88; and a leak alert system 94 and a pump shut-off system (Column 4, lines 12-16), a third housing (inside left side of 88, see Figure 5) coupled to said pump housing (see 12/80 in Figures 1 and 5), said third housing (inside left side of 88, see Figure 5) comprising circuitry (“circuit”, Column 4, lines 11-16) for said leak alert system 94 and said leak shut-off control system (Column 4, lines 12-16), said leak alert system 94 and said leak shut-off control system (Column 4, lines 12-16) being in communication (Column 3, lines 55-68) with the fluid sensor 92/86/88, wherein said pump head assembly (see insert above) includes a seal 34 comprising a diaphragm (Column 2, line 23) directly between (as seen in Figure 1 and insert above) a pump chamber (see insert above, hereafter 18, see Figure 2) and a diaphragm drive chamber (not labeled but identified in insert above), at least partially defined in the pump head assembly (see Figure 1, and insert above, the pump chamber and the diaphragm drive chamber are on either side of the head assembly, this is identical to Applicant’s Figure 6), wherein the diaphragm drive chamber includes diaphragm drive components 38/36 configured to drive a pumping motion of the diaphragm (Column 2, lines 30-36), such that fluid (“fluid”, Column 2, line 33) may be pumped through the pump chamber 18 via said pumping motion (Column 2, lines 30-36), said diaphragm drive components 38/36 including a wobble plate (“wobble plate 38”, Column 2, lines 23-24) in driving engagement (Column 2, lines 30-34) with a diaphragm pumping member 32 via an output shaft 84/42 (“84 may be the same as shaft 42”, Column 4, lines 12-16) of the motor assembly 80 and wherein said pumping member 32 includes one or more pistons (Column 2, lines 22-23) which are integral (Column 2, lines 22-23) with the diaphragm 34 (see Figure 1), wherein the seal 34 is configured to prevent said fluid from leaking (Column 4, lines 10-11) out of the pump chamber 18, wherein the fluid sensor 92/86/88 is configured to detect a presence of fluid which has leaked outside of the pump chamber (18, Column 4, lines 1-11), wherein the fluid sensor 92/86/88 is located in a cavity (inside the diaphragm drive chamber, see insert above) of the diaphragm drive chamber (see insert above), wherein said fluid sensor 92/86/88 comprises a first probe 92 and a second probe 86, wherein said first probe and said second probe are spaced apart by an air gap (space between 92 and 86, Column 3, lines 59-67), wherein the presence of fluid across the air gap creates a conductive path (“electrical path”, Column 3, lines 55-67) between the first probe 92 and the second probe 86, wherein said first probe and said second probe are components of a circuit (“leak detector circuit”, Column 3, line 62) which activates said leak alert system 94 and said shut-off control system (Column 4, lines 1-16), and wherein the leak alert system 94 is configured to indicate (Column 4, lines 1-5) that fluid has been detected by the fluid sensor 92/86/88 and wherein the shut-off control system (Column 4, lines 12-16) is configured to stop operation (Column 4, lines 12-16) of the pump based on fluid being detected by the fluid sensor 92/86/88.


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a and b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 4, the prior art of record does not teach or make obvious an electric diaphragm pump comprising: a pump head assembly in a first housing; a motor assembly in a second housing; a fluid sensor; and a leak alert system and/or pump shut-off system, wherein the first housing is coupled to the second housing, wherein said pump head assembly includes a seal comprising a diaphragm separating a pump chamber and a diaphragm drive chamber, wherein fluid may be pumped through the pump chamber, wherein the seal is configured to prevent said fluid from leaking out of the pump chamber, wherein the fluid sensor is configured to detect a presence of fluid which has leaked outside of the pump chamber, wherein the fluid sensor is located within a cavity of the diaphragm drive chamber, and wherein the leak alert system is configured to indicate that fluid has been detected by the fluid sensor and wherein the shut-off control system is configured to stop operation of the pump based on fluid being detected by the fluid sensor; wherein said fluid sensor comprises a first probe, a second probe, and a base supporting said first probe and said second probe, wherein said first probe and said second probe are spaced apart by an air gap, wherein the presence of fluid across the air gap creates a conductive path between the first probe and the second probe, and wherein said first probe and said second probe are components of a circuit which activates said leak alert system and/or said shut-off control system; wherein said base is shaped to integrate with the first housing; but more specifically,
said base is curved to form a fluid collection zone at a bottom portion of the first housing, and to integrate with said cavity, said pump having a cylindrical pump housing.




Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive.  See responses to request for consideration in the advisory Action of 05/03/2022.
Also it is noted, that Applicants are defining the diaphragm drive chamber in terms of the diaphragm, and relying on the sensor being in the diaphragm drive chamber as locating the senor outside of the motor assembly.  However, there are no limitations prohibiting the motor from also being in the diaphragm drive chamber.  
Applicants may wish to consider limitations directed toward further defining the diaphragm drive chamber, such that it excludes the motor cavity, for example the diaphragm drive chamber is connected to the second housing or the diaphragm drive chamber is inside the first housing.  This is only a suggestion for moving the case forward and not an indication of allowable subject matter.  No new matter is allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McDowell et al. US Pub. 2004/0265154 teach a leak detector in a fluid collection zone (see Figure 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
08/06/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746